DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claims 7-10, 14, 15 and 19, the Examiner suggests Applicants rewrite the multiple instances of the phrase “the canister” as “the cylindrical canister” to provide improved antecedent basis and to preserve consistency of terminology.

4.	With regard to claim 18, the Examiner suggests Applicants replace the word “at” at the beginning of line 3 with the word “providing” to improve claim clarity and to improve the readability of the claim language.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 6, 7, 10-12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theodore et al. (US 2012/0312162 A1).

	With regard to claim 1, Theodore et al. discloses an separation module comprising a cylindrical canister (102) having a longitudinal axis (132), an inlet (114), an oxygen-depleted air outlet (non-permeate outlet 126), and a drain portion with an oxygen-enriched air outlet (permeate outlet 120), a separator (hollow fiber membrane bundle 134) arranged within the cylindrical canister to separate a compressed air flow into an oxygen-depleted air flow fraction (the non-permeate, see claim 7) and an oxygen-enriched air flow fraction (the permeate, see claim 7), the oxygen-depleted air flow fraction provided to the oxygen-depleted air outlet (126) and the oxygen-enriched air flow fraction provided to the drain portion of the canister (120), wherein the drain portion (120) extends tangentially (see paragraph [0063] at lines 29-37 which discloses that the permeate outlet may be arranged tangentially) from the cylindrical canister to issue the oxygen-enriched air flow fraction and entrained condensate (water) from the oxygen-enriched air outlet with a tangential flow component at Figs. 5A, 5C, 5E, 5G, 5I and 6A-7A, the abstract, paragraphs [0056], [0062]-[0066] and [0082]-[0083] and claim 7.

	With regard to claim 6, Theodore et al. does not mention the drain portion (part of 120) being arranged below the outer surface of the cylindrical canister relative to gravity. However, such a recitation is directed to an intended manner of operating the device (i.e. an intended orientation) and as such does not further limit the structure of the claimed apparatus. See MPEP 2114(II). Accordingly, Theodore et al. is seen as reading on the recited apparatus. The Examiner especially notes that the air separation module is fully capable of operating in the recited orientation.



	With regard to claims 11 and 12, Theodore et al. further discloses a compressed air source in fluid communication with the separator through the cylindrical canister and a fuel tank in fluid communication with the separator through the cylindrical canister (via the non-permeate outlet) at Fig. 13, the abstract and paragraph [0003].

	With regard to claim 18, Theodore et al. discloses a method of removing condensate from an air separation module comprising providing an air separation module including a separator (hollow fiber membrane bundle 134) arranged along a longitudinal axis (132) and a cylindrical canister (102) containing the separator, the cylindrical canister having an outer surface extending circumferentially about the longitudinal axis and a drain portion (part of 120) in fluid communication with the separator, the drain portion extending tangentially from the outer surface of the cylindrical canister (see paragraph [0063] at lines 29-37 which discloses that the permeate outlet may be arranged tangentially), receiving a compressed air flow at the cylindrical canister, separating the compressed air flow into an oxygen-enriched air flow fraction (the permeate, see claim 7) and an oxygen-depleted air flow fraction (the non-permeate), and issuing the oxygen-enriched air flow fraction from the drain portion with a tangential flow component at Figs. 5A, 5C, 5E, 5G, 5I and 6A-7A, the abstract, paragraphs [0056], [0062]-[0066] and [0082]-[0083] and claim 7.

.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Theodore et al. (US 2012/0312162 A1).

With regard to claim 13, Theodore et al. does not mention a bracket, but one of ordinary skill in the art would have recognized that any common connection hardware, such a bracket, could be used to secure the air separation module in a desired location.
Theodore et al. also does not disclose the air separation module being secured at an incline when the aircraft is at level flight.
However, such a recitation is directed to an intended manner of operating the device (i.e. an intended orientation) and as such does not further limit the structure of the claimed apparatus. See MPEP 2114(II). Accordingly, Theodore et al. is seen as reading on the recited structure of the air separation module. The Examiner especially notes that the air separation module is fully capable of operating in the recited orientation.

.

9.	Claims 2-6, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Theodore et al. (US 2012/0312162 A1) in view of Gyoten et al. (US 2019/0336668 A1).

	With regard to claims 2-6, Theodore et al. discloses the drain portion defining the oxygen-enriched air outlet (120), wherein the oxygen-enriched air outlet extends tangentially from an outer surface of the cylindrical canister at paragraph [0063].
	However, Theodore et al. does not disclose any constructional details of the tangential outlet (120).
	Gyoten et al. discloses a membrane module (oxygenator 10) comprising a cylindrical canister (21A) and a tangential outlet (28) extending from the cylindrical casing, wherein the tangential outlet is tangentially offset from an outer surface of the cylindrical canister,  wherein the cylindrical casing includes a sump fluidly coupling a drain portion defining the tangential outlet to the cylindrical canister, wherein the sump portion extends radially from the outer surface of the cylindrical canister and extends through the cylindrical canister and is in fluid communication with the membrane, and wherein the drain portion is arranged below the outer surface of the cylindrical canister relative to gravity at Figs. 1 and 2, the abstract and paragraphs [0037]-[0039]. 
	It would have been obvious to one of ordinary skill in the art to incorporate the tangential outlet construction of Gyoten et al. including the sump into the air separation module of Theodore et al. since 

With regard to claims 14 and 17, Theodore et al. discloses a nitrogen generation system comprising the recited air separation module, wherein the oxygen-enriched air outlet extends tangentially from an outer surface of the cylindrical canister, wherein the drain portion (120) defines the oxygen-enriched air outlet, and wherein the drain portion is unevenly spaced between the first end (104) of the cylindrical canister and the second end (106)  of the cylindrical canister at Figs. 5A, 5C, 5E, 5G, 5I and 6A-7A, the abstract, paragraphs [0056], [0062]-[0066] and [0082]-[0083] and claim 7.
However, Theodore et al. does not disclose any constructional details of the tangential outlet (120).
	Gyoten et al. discloses a membrane module (oxygenator 10) comprising a cylindrical canister (21A) and a tangential outlet (28) extending from the cylindrical casing, wherein the tangential outlet is tangentially offset from an outer surface of the cylindrical canister,  wherein the cylindrical casing includes a sump fluidly coupling a drain portion defining the tangential outlet to the cylindrical canister, wherein the sump portion extends radially from the outer surface of the cylindrical canister and extends through the cylindrical canister and is in fluid communication with the membrane, and wherein the drain portion is arranged below the outer surface of the cylindrical canister relative to gravity at Figs. 1 and 2, the abstract and paragraphs [0037]-[0039]. 
	It would have been obvious to one of ordinary skill in the art to incorporate the tangential outlet construction of Gyoten et al. including the sump into the air separation module of Theodore et al. since such is a known tangential outlet construction in the membrane art. See MPEP 2144.07. In other words, Theodore et al. recognizes that a tangential outlet can be used for the permeate outlet 120 and Gyoten et 

With regard to claim 16, Theodore et al. further discloses a compressed air source in fluid communication with the separator through the cylindrical canister and a fuel tank in fluid communication with the separator through the cylindrical canister (via the non-permeate outlet) at Fig. 13, the abstract and paragraph [0003].

10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Theodore et al. (US 2012/0312162 A1) in view of Massey et al. (US 2014/0331857 A1).
Theodore et al. discloses the drain portion (120) being adjacent to and spaced apart from the first end (104) of the cylindrical canister at Figs. 6A and 6B.
Theodore et al. does not disclose a filter module connected to the first end of the cylindrical canister and fluidly coupled to the second end of the cylindrical canister by the separator, or a flow control valve connected to the second end of the cylindrical canister and fluidly coupled to the first end of the cylindrical canister by the separator.
Massey et al. discloses an air separator module comprising a filter module (64) connected to a first end of a cylindrical canister and fluidly coupled to a second end of the cylindrical canister by a separator, and a flow control valve (68) connected to the second end of the cylindrical canister and fluidly coupled to the first end of the cylindrical canister by the separator at Fig. 7, the abstract and paragraphs [0053] and [0058]..
It would have been obvious to one of ordinary skill in the art to incorporate the filter module and flow control valve of Massey et al. into the air separation module of Theodore et al. to remove particulates that could block or damage the membrane and to regulate the oxygen0depleted air flow to maintain the required composition in the fuel tanks, as suggested by Massey et al. at paragraphs [0053] and [0058]. 

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Theodore et al. (US 2012/0312162 A1) in view of Gyoten et al. (US 2019/0336668 A1), and further in view of Massey et al. (US 2014/0331857 A1).
Theodore et al. discloses the drain portion (120) being adjacent to and spaced apart from the first end (104) of the cylindrical canister at Figs. 6A and 6B.
Theodore et al. does not disclose a filter module connected to the first end of the cylindrical canister and fluidly coupled to the second end of the cylindrical canister by the separator, or a flow control valve connected to the second end of the cylindrical canister and fluidly coupled to the first end of the cylindrical canister by the separator.
Massey et al. discloses an air separator module comprising a filter module (64) connected to a first end of a cylindrical canister and fluidly coupled to a second end of the cylindrical canister by a separator, and a flow control valve (68) connected to the second end of the cylindrical canister and fluidly coupled to the first end of the cylindrical canister by the separator at Fig. 7, the abstract and paragraphs [0053] and [0058]..
It would have been obvious to one of ordinary skill in the art to incorporate the filter module and flow control valve of Massey et al. into the air separation module of Theodore et al. to remove particulates that could block or damage the membrane and to regulate the oxygen0depleted air flow to maintain the required composition in the fuel tanks, as suggested by Massey et al. at paragraphs [0053] and [0058]. 

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
July 9, 2021